--------------------------------------------------------------------------------

 Employment Agreement
 
Granger Cobb
 
August 31, 2007
 
This Employment Agreement (“Agreement”), effective as of the Effective Date (as
defined below), sets forth the terms and conditions under which Emeritus
Corporation, a Washington corporation, (“Emeritus”), and its subsidiaries (the
“Subsidiaries”), as designated from time to time by the Board of Directors of
Emeritus (the “Board”), agree to employ Granger Cobb (“Employee”) to provide the
services specified hereunder.  Emeritus and the Subsidiaries are sometimes
collectively referred to herein as the “Company.”
 
Each of Employee and Emeritus is sometimes referred to herein as a “Party” and
collectively referred to herein as the “Parties.”
 
RECITALS
 
WHEREAS, Emeritus desires to employ Employee as President and Co-Chief Executive
Officer of the Company and Employee desires to be employed as President and
Co-Chief Executive Officer of the Company, pursuant to the terms and conditions
set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the Parties agree as follows:
 
AGREEMENT
 
1.  
Service Period.  Employee agrees to perform the duties of the Company’s
President and Co-Chief Executive Officer (“CO-CEO”), for the period beginning on
the Effective Date and ending on December 31, 2011 or earlier termination
pursuant to Section 7 below (the “Initial Service Period”); provided, however,
that, in the absence of termination, the Service Period shall be extended for
successive 12-month terms (subject to the provisions of Section 7 below) so long
as neither Employee nor Emeritus gives written notice of non-renewal to the
other Party not less than 90 days prior to the then-current expiration date of
the Service Period (each an “Extension Period” and together with any and all
other Extension Periods, the “Extended Service Period”).  The Initial Service
Period and the Extended Service Period, if any, are collectively referred to
herein as the “Service Period.”  If such notice of non-renewal is given, this
Agreement shall expire at the end of the Initial Service Period or then-current
Extension Period, as the case may be.  The last day of the Service Period,
including any earlier date of termination pursuant to Section 7, is referred to
as the “Termination Date.”

 
For purposes of this Agreement, "Effective Date" shall mean the date on which
the merger of Boston Project Acquisition Corp., a wholly-owned subsidiary of the
Company ("Merger Sub"), and Summerville Senior Living, Inc. ("Summerville"),
pursuant to that certain Agreement and Plan of Merger dated as of March 29, 2007
among the Company, Merger Sub, Summerville and certain other parties, is
effective.
 

 
1

--------------------------------------------------------------------------------

 



 
2.  
Services.  During the Service Period, Employee shall render services to the
Company consistent with the positions of President and Co-Chief Executive
Officer of the Company and Employee shall devote substantially his whole
business time and attention to performing Employee’s obligations hereunder with
regard to the business of the Company.  Notwithstanding the foregoing, the
Company hereby acknowledges and agrees that Employee will be permitted to manage
his personal investments and real estate transactions, during the Service Period
to the extent that they do not materially interfere with Employee rendering
services to the Company as described hereunder.

 
3.  
Basic Service Compensation.  During the Initial Service Period, the Company
shall, in consideration for Employee’s services hereunder, pay employee an
annual base salary of $600,000, subject to the Company’s collection of all
applicable withholding taxes.  Employee shall be entitled to receive a cost of
living increase of no less than five percent (5%) per year annually and for any
Extended Service Periods.  In addition, the Company shall provide the following:

 
A.  
Company-paid term life insurance on the Employee’s life in the amount of $5
million for the benefit of Employee’s designated beneficiaries.

 
B.  
Company-paid long-term disability insurance providing disability pay at an
annual rate equal to 75% of the Employee’s annual rate of base salary as in
effect from time to time under this Agreement.

 
C.  
Health insurance coverage for Employee and his dependants through one of the
Company’s contracted plans.

 
D.  
Paid vacation (based on the Employee’s annual rate of base salary in effect at
the time of payment) consistent with the Company’s policy for other senior
management employees.

 
E.  
In addition, Employee is eligible to participate in any other Company programs
and/or benefits offered to senior management, including the executive
non-qualified deferred compensation plan.

 
4.  
Reimbursement of Expenses.  The Company will reimburse Employee for reasonable
out-of-pocket expenses incurred on behalf of Employee in connection with the
performance of services hereunder by Employee, in each case subject to and
consistent with Company policy.

 
5.  
Cash Bonus.

 
A.  
Provided Employee has rendered services to the Company through December 31 of
each year, and commencing in calendar year 2008, 3.5% of the annual year over
year increase in EBITDA, capped at 75% of Employee’s annual base salary in
respect of such year’s service.  However, should Employee services terminate
prior to December 31 in any year by reason of his death or disability, then

 

 
2

--------------------------------------------------------------------------------

 

Employee (or his estate) shall be entitled to a pro-rated amount to the time of
termination of any bonus he would have otherwise earned for such year had he
continued in the Company’s service through December 31 of that year.  Each
bonus  payment under this Section 5.A shall be made no later than March 15 of
the following year, unless it is not administratively feasible to do so, in
which event the payment shall be made as soon as administratively practicable
thereafter, but not later than the last day of such year. Notwithstanding any
provision to the contrary, any grant of bonuses and any determination whether
the bonus goal has been achieved, shall be made subject to the sole and absolute
discretion of the Board.
 
B.  
Each bonus payment under this Section 5 shall be subject to the Company’s
collection of all applicable withholding taxes.

 
6.  
Stock Options.

 
A.  
Upon the Effective Date (or the first business day following the Effective Date,
if such date is a Saturday, Sunday or holiday), the Company shall grant Employee
stock options to purchase five hundred thousand (500,000) shares of Emeritus
common stock under the Company’s employee stock option plan (the “Employee
Options”).   The Employee Options shall have an exercise price per share equal
to the closing selling price per share of Emeritus common stock on the date of
grant and a maximum term of seven (7) years measured from such date.  The
Employee Options shall vest and become exercisable in accordance with the
following schedule:

 
Grant Date:
 
(i)  
September 1, 2007                                                      20%

 
(ii)  
September 1, 2008:                                                      40%

 
(iii)  
September 1, 2009:                                                      60%

 
(iv)  
September 1, 2010:                                                      80%

 
(v)  
September 1, 2011:                                                      100%

 
B.  
The shares of Emeritus common stock subject to the Employee Options shall be
registered on a form S-8 registration statement (or any successor form) filed
with the Securities and Exchange Commission and maintained in effect until the
Employee Options are exercised or terminate.

 
C.  
In the event of a change of control (as defined below), the Employee Options
immediately vest 100% and become exercisable for all of the option shares.  For
purposes of this Agreement, a Change in Control shall be limited to the
following events affecting the ownership or control of Emeritus:  (i) a merger
or consolidation of Emeritus in which securities possessing more than fifty
percent

 

 
3

--------------------------------------------------------------------------------

 

(50%) or more of the total combined voting power or total combined fair market
value of Emeritus’s outstanding securities are transferred to “person” (as
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) or “persons” different from the persons holding those securities
immediately prior to such merger or consolidation, (ii) any “person” (as defined
in Sections 13(d) and 14(d) of the Exchange Act) is permitted by the Board of
Directors of Emeritus to become the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (a) 30% or more of
the outstanding shares of common stock of Emeritus (other than persons that own
in excess of 20% of the outstanding shares of common stock of Emeritus as of the
Effective Date) or (b) 30% (by right to vote or grant or withhold any approval)
of the outstanding securities of any other class or classes which individually
or together have the power to elect a majority of the members of the Board of
Directors of Emeritus, (iii) the Board of Directors of Emeritus determines to
recommend the acceptance of any proposal set forth in a tender offer which
indicates the intention on the part of that person to acquire, or acceptance of
which would otherwise have the effect of acquiring control of Emeritus, or
(iv) the sale, transfer or other disposition of all or substantially all of the
assets of Emeritus.
 
D.  
Upon Termination, Employee shall have a24-month period measured from the
Termination Date to exercise all vested Employee Options.

 
E.  
It is the mutual intent of the Company and the Employee that Employee’s
participation in and entitlement to any monies from the Summerville Profit
Participation Plan will cease as of the Effective Date.

 
7.  
Termination.

 
A.  
Termination in General.  The Service Period shall terminate on the first to
occur of (i) the scheduled expiration date of the then-current Service Period,
assuming notice of non-renewal by one of the Parties was provided in accordance
with Section 1 above, (ii) Employee’s death or Disability (as defined below),
(iii) termination of the Service Period by Employee with or without Good Reason
(as defined below) or (iv) termination of the Service Period by the Board with
or without Cause (as defined below).  Notwithstanding anything herein to the
contrary, in the event the Service Period terminates for any reason, Employee
will be entitled to receive the Accrued Obligations (as defined below).

 
B.  
Termination by the Company for Cause.  If the Company terminates the Service
Period for Cause, Employee will be entitled to receive (i) all of the accrued
but unpaid compensation pursuant to Section 3 hereof as of the date of such
termination, (ii) all of Employee’s unreimbursed expenses as of the date of such
termination, incurred in accordance with Section 4 hereof,  (iii) all earned but
unpaid Cash Bonus pursuant to Section 5 hereof and (iv) all Employee Options
vested in accordance with the provisions of Section 6 hereof.  The amounts and
the provisions specified in clause (i) through (iv) are collectively

 

 
4

--------------------------------------------------------------------------------

 

referred to herein as the “Accrued Obligations”.  The payments under clauses (i)
through (iii) shall be made to Employee on the Termination Date or as soon as
administratively practicable thereafter, but in no event later than the close of
the calendar year in which such Termination Date occurs or (if later) the 15th
day of the third calendar month following such Termination Date.
 
C.  
Termination by Employee Without Good Reason.  If Employee terminates the Service
Period pursuant to Section 1 or this Section 7 for reasons other than Good
Reason, Employee will be entitled to receive payment of the Accrued Obligations
on the Termination Date or as soon as administratively practicable thereafter,
but in no event later than the close of the calendar year in which such
Termination Date occurs or (if later) the 15th day of the third calendar month
following such Termination Date.

 
D.  
Termination by the Company for Reasons Other than Cause; Termination by Employee
for Good Reason.  If the Service Period is terminated by the Company pursuant to
Section 1 or this Section 7 for reasons other than for Cause, or by Employee for
Good Reason, Employee will be entitled to (i) receive the Accrued Obligations,
(ii) receive a lump sum payment equal to the lesser of (a) $2 million and
(b) the amount of Employee’s then current annual base salary (prorated for
partial years) otherwise payable through December 31, 2011 or the end of the
current Extension Period, if applicable, and (iii) receive 100% vesting in the
Employee Options.  Such payments under clauses (i) and (ii) shall be made to
Employee on the Termination Date or as soon as administratively practicable
thereafter, but in no event later than the close of the calendar year in which
such Termination Date occurs or (if later) the 15th day of the third calendar
month following such Termination Date.

 
E.  
Termination as a Consequence of Employee’s Death or Disability.  If the Service
Period is terminated as a consequence of Employee’s Death or Disability (as
defined below), Employee will be entitled to (i) receive the Accrued Obligations
and (ii) receive a lump sum payment equal to the amount of Employee’s then
current annual base salary.  The payments under clauses (i) and (ii) shall be
made to Employee (or his estate) on the Termination Date or as soon as
administratively practicable thereafter, but in no event later than the close of
the calendar year in which such Termination Date occurs or (if later) the 15th
day of the third calendar month following such Termination Date.

 
F.  
Definitions.  For purposes of this Agreement:

 
(i)  
“Cause” shall mean:

 
(a)  
Employee’s willful and repeated failure to comply with the lawful written
directives of the Board;

 
(b)  
any knowing, willful or intentional act of disloyalty or misconduct by Employee
that is materially injurious to the property,

 

 
5

--------------------------------------------------------------------------------

 

operations, business or reputation of the Company, or Employee’s conviction for,
or plea of guilty or nolo contendere to, a felony or for or of a crime involving
moral turpitude; or
 
(c)  
Employee’s material breach of the Agreement, provided that the Company has
provided Employee with written notice of such material breach and Employee shall
have failed to cure 30 business days after receipt by Employee of such written
notice.

 
A determination that “Cause” exists shall be made by the Board, acting
reasonably and in good faith; provided, however, that Employee has not waived
his right to contest any such determination by the Company in accordance with
the provisions of Section 16 below.
 
(ii)  
“Good Reason” shall mean:

 
(a)  
any reduction in (without Employee’s prior written consent), or failure by the
Company to timely pay the amounts specified in Sections 3, 4 or 5 hereof or
timely effect the grant of the Employee Options in accordance with Section 6
hereof;

 
(b)  
any material change in Employee’s position and/or title (without Employee’s
prior written consent) or material diminution in Employee’s duties,
responsibilities and/or authority (without Employee’s prior written consent);

 
(c)  
the occurrence of any of the following:  (i) a merger or consolidation of
Emeritus into or with any other entity, but only if Emeritus or an entity, 50%
or more of the total voting power of which is owned by Emeritus or its
affiliates, is not the surviving entity in such merger or consolidation, (ii) a
transfer to a third party which vests in such third party 50% or more of the
total voting power of all classes of stock of Emeritus, (iii) any third party
acquires more than 50% of the total number of shares of preferred stock of the
Company that are issued and outstanding on the Effective Date, (iv) sale,
transfer or other disposition of all or substantially all of the assets of
Emeritus (each a “Restructuring Event”), unless the entity which survives the
Restructuring Event shall assume and agree to perform the obligations of
Emeritus hereunder pursuant to a written instrument acceptable to Employee, at
Employee’s sole discretion or (v) during any period of 12 consecutive months,
individuals who constitute the Board at the beginning of such period, together
with any new directors whose election by the Board or whose nomination for
election was previously so approved (collectively, the “Directors”), cease for
any reason to constitute a majority of the Board then in
office.  Notwithstanding any of the foregoing, the merger between the

 

 
6

--------------------------------------------------------------------------------

 

Company and Summerville shall not constitute a Restructuring Event.
 
(d)  
any material breach by the Company of this Agreement, provided that Employee has
provided the Company with written notice of such material breach and the Company
has failed to cure such material breach, to Employee’s reasonable satisfaction,
within 30 business days after receipt by the Company of such written notice; or

 
(e)  
any requirement by the Board that Employee relocate his principal residence or
if the Company relocates its headquarters more than 20 miles from its location
on the date hereof (without Employee’s prior written consent).

 
(iii)  
“Disability” shall mean Employee’s mental or physical disability for such period
of time and under such circumstances as entitle Employee to receive disability
benefits under the terms of the long-term disability insurance policy then
maintained by the Company.  If the Company does not have a long-term disability
insurance policy, Disability shall mean Employee shall be unable to perform
substantially all of his duties under this Agreement due to accident or
disability or physical or mental illness for a period in excess of 90 or more
consecutive working days in any 12-month period, or 120 or more total working
days in any 12-month period.

 
8.  
Confidential Information.  Employee acknowledges that information obtained by
him during the Service Period concerning the business or affairs of the Company
(“Confidential Information”) is the property of the Company.  Employee shall be
prohibited at any time during or after the Service Period, without the prior
written consent of the Board, from disclosing any Confidential Information to
any unauthorized person or use for Employee’s own account or for the account of
any person other than the Company, except (a) to the extent necessary to comply
with applicable laws, (b) to the extent necessary for Employee to render
services hereunder or (c) to the extent that such information becomes generally
known to and available for use by the public other than as a result of
Employee’s acts or failure to act.  Upon termination of the Service Period or at
the request of the Board at any time, Employee agrees to deliver to the Company
all documents containing Confidential Information or relating to the business or
affairs of the Company that Employee may then possess or have under his control.

 
9.  
Special Tax Gross-Up.

 
A.  
In the event that (i) one or more of the payments or benefits which the Employee
becomes entitled under this Agreement are deemed, in the opinion of the
Independent Auditors or by the Internal Revenue Service, to constitute a
parachute payment under Section 280(G) of the Internal Revenue Code (the “Code”)
and (ii) it is determined that the aggregate present value (as determined in
accordance with Code Section 280G and the Treasury Regulations thereunder)

 

 
7

--------------------------------------------------------------------------------

 

of any such parachute payment exceeds the maximum amount which the Employee can
receive without the imposition of an excise tax under Code Section 4999 (the
“Maximum Permissible Parachute Amount”), then the Employee shall be entitled to
receive from the Company an additional payment (the “Gross-Up Payment”) in a
dollar amount determined pursuant to the following formula:
 
X  =  Y  ÷  [1 - (A + B + C)], where
 
 
X is the total dollar payment of the Gross-up Payment.

 
 
Y is the total excise tax, together with all applicable interest and penalties
(collectively, the “Excise Tax”), imposed on the Employee pursuant to Code
Section 4999 (or any successor provision) with respect to the excess parachute
payment attributable to  one or more payments provided the Employee under this
Agreement or any other agreement with the Company.

 
 
A is the Excise Tax rate in effect under Code Section 4999 for such excess
parachute payment,

 
 
B is the highest combined marginal federal income and applicable state income
tax rate in effect for the Employee for the calendar year in which the Gross-Up
Payment is made, determined after taking into account (i) the deductibility of
state income taxes against federal income taxes to the extent actually allowable
for that calendar year and (ii) any increase in effective tax rate due to the
loss of itemized deductions by reason of applicable phase-out limitations, and

 
 
C is the applicable Hospital Insurance (Medicare) Tax Rate in effect for the
Executive for the calendar year in which the Gross-Up Payment is made.

 
 
For purposes of this Section 9, the Independent Auditors shall mean
a  nationally-recognized registered public accounting firm mutually acceptable
to both the Company and the Employee, other than the firm serving as the
independent audit firm for the Company or any other entity involved in the
change in control transaction triggering the parachute payment under Code
Section 280G.

 
B.  
All determinations required to be made under this Section 9 shall be made by the
Independent Auditors in accordance with the following procedures:

 
(i)  
Within ten (10) business days after each receipt of written notice from the
Company on or the Employee that a parachute payment under Code Section 280G has
or is to be made, then the Independent Auditors shall

 

 
8

--------------------------------------------------------------------------------

 

provide both the Employee and the Company with a written determination of such
parachute payment, together with detailed supporting calculations with respect
to the Gross-Up Payment to which the Executive is entitled by reason of that
parachute payment.  The Company shall pay the resulting Gross-Up Payment to the
Employee within three (3) business days after receipt of such determination or
(if later) contemporaneously with the payment or benefit triggering such
Gross-Up Payment.
 
(ii)  
In the event the Treasury Regulations under Code Section 280G (or applicable
judicial decisions) specifically address the status of any payment or benefit
under Code Section 280G or the method of valuation therefor, the
characterization afforded to such payment by those regulations (or such
decisions) shall, together with the applicable valuation methodology, be
controlling.  All other determinations by the Independent Auditors shall be made
on the basis of "substantial authority" (within the meaning of Section 6662 of
the Code).

 
(iii)  
The Company and the Employee shall each provide the Independent Auditors with
access to and copies of any books, records and documents in their possession
which may be reasonably requested by the Independent Auditors and shall
otherwise cooperate with the Independent Auditors in connection with the
preparation and issuance of the determinations contemplated by this Section 9.

 
(iv)  
All fees and expenses of the Independent Auditors and the appraisers shall be
borne solely by the Company, and to the extent those fees or expenses are
treated as a parachute payment under Code Section 280G, they shall be taken into
account in the calculation of the Gross-Up Payment to which the Employee is
entitled under this Section 9.

 
C.  
The Employee shall provide written notification to the Company of any claim made
by the Internal Revenue Service which would, if successful, require the payment
by the Company of an additional Gross-Up Payment.  Such notification shall be
given within ten (10) business days after the Employee is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  The Employee shall not pay
such claim prior to the expiration of the thirty (30)-day period following the
date on which such notice is given to the Company (or such shorter period ending
on the date that any payment of taxes, interest and/or penalties with respect to
such claim is due).   Prior to the expiration of such thirty (30)-day or shorter
period, the Company shall ether (i) make the additional Gross-Up Payment to the
Employee attributable to the Internal Revenue Service claim or (ii) provide
written notice to the Employee that the Company shall contest the claim on the
Employee’s behalf.  In the event, the Company provides the Employee with such
written notice,  the Employee shall:

 

 
9

--------------------------------------------------------------------------------

 



 
(i)  
provide the Company with any information reasonably requested by the Company
relating to such claim;

 
(ii)  
take such action in connection with contesting such claim as the Company may
reasonably request in writing from time to time, including (without limitation)
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company and reasonably satisfactory to the Employee,
with the fees and expenses of such attorney to be the sole responsibility of the
Company without any tax implications to the Employee in accordance with the same
tax indemnity/gross-up arrangement as in effect under subparagraph (iv) below;

 
(iii)  
cooperate with the Company in good faith in order to effectively contest such
claim; and

 
(iv)  
permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all additional
Excise Taxes imposed upon the Employee and all costs, legal fees and other
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify the Employee for and hold him harmless
from, on an after-tax basis, any additional Excise Tax (including interest and
penalties) imposed upon the Employee and any Excise Tax or income or
employment tax (including interest and penalties) attributable to the Company’s
payment of that additional Excise Tax on Employee’s behalf or imposed as a
result of such representation and payment of all related costs, legal fees and
expenses.  The amounts owed to the Employee by reason of the foregoing shall be
paid to him or on his behalf as they become due and payable. Without limiting
the foregoing provisions of this subparagraph (iv), the Company shall control
all proceedings taken in connection with such contest and, at its sole option,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim and may, at
the Company’s sole option, either direct the Employee to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Employee shall prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that should
the Company direct the Employee to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Employee, on an
interest-free basis, and shall indemnify the Employee for and hold him harmless
from, on an after-tax basis, any Excise Tax or income or employment tax
(including interest or penalties) imposed with respect to such advance or with
respect to any imputed income with respect to such advance or any income
resulting from the Company’s forgiveness of such advance;

 

 
10

--------------------------------------------------------------------------------

 

provided, further, that the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder, and
the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
 
10.  
D&O Insurance.  The Company will maintain at all times during the Service Period
officer and director liability insurance coverage for Employee, in the same
aggregate amount and under the same terms as are maintained for the Company’s
senior officers and directors, and will otherwise indemnify Employee and hold
him harmless (except for Employee’s gross negligence and/or willful misconduct)
to the fullest extent permitted by Delaware law for all losses and expenses
incurred by them as a result of any suits or proceedings relating to Employee’s
rendering services to the Company hereunder.

 
11.  
Section 409A. Certain payments contemplated by this Agreement may be “deferred
compensation” for purposes of Section 409A of the Code.  Accordingly, the
following provisions shall be in effect for purposes of avoiding or mitigating
any adverse tax consequences to the Employee under Code Section 409A.

 
A.  
It is the intent of the parties that the provisions of this Agreement comply
with all applicable requirements of Code Section 409A.  Accordingly, to the
extent any provisions of this Agreement would otherwise contravene one or more
requirements or limitations of Code Section 409A, then the Company and the
Employee shall, within the remedial amendment period provided under the
regulations issued under Code Section 409A, effect through mutual agreement the
appropriate amendments to those provisions which are necessary in order to bring
the provisions of this Agreement into compliance with Section 409A.

 
B.  
Notwithstanding any provision to the contrary in this Agreement, no payments or
benefits to which the Employee becomes entitled under Section 7 of this
Agreement shall be made or paid to the Employee prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of his “separation
from service” with the Company (as such term is defined in Treasury Regulations
issued under Code Section 409A) or (ii) the date of his death, if  the Employee
is deemed at the time of such separation from service a “key employee” within
the meaning of that term under Code Section 416(i) and such delayed commencement
is otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2).  Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments deferred pursuant to this
subsection 11.B shall be paid in a lump sum to the Employee,  and any remaining
payments due under this Agreement shall be paid in accordance with the
normal  payment dates specified for them herein.

 
C.  
Should the Employee comply with the provisions of subsections 11.A and 11.B
above but nevertheless incur the  20% penalty tax imposed under Section 409A
with respect to one or more payments or benefits provided to him under this
Agreement, then the Employee will be entitled to receive an additional payment

 

 
11

--------------------------------------------------------------------------------

 

(the “409A Gross-Up Payment”) in an amount such that after payment by the
Employee of all federal, state and local income and employment taxes (including
any interest or penalties imposed with respect to such taxes), including any tax
imposed upon the 409A Gross-Up Payment, the Employee retains an amount of the
409A Gross-Up Payment equal to the 20% tax imposed upon the Employee’s deferred
compensation.  
 
12.  
No Mitigation Duty.  The Company shall not be entitled to set off any of the
following amounts against the payments or benefits to which the Employee may
become entitled under this Agreement: (i) any amounts which the Employee may
subsequently earn through other employment or service following his Termination
Date with the Company or (ii) any amounts which the Employee might have
potentially earned in other employment or service had he sought such other
employment or service.

 
13.  
Prior Agreements.  This Agreement embodies the complete agreement and
understanding between the Parties and supersedes any and all prior agreements,
arrangements or understandings, written or oral, between Parties.  Any
agreements and understandings between Employee and Summerville pursuant to
Employee’s employment contract with that company (“Summerville Contract”) are
hereby considered null and void as of the Effective Date.  Employee understands
and agrees he shall not be entitled to any further benefits pursuant to the
Summerville Contract as of the Effective Date.  This Agreement may be amended or
modified, and the terms hereof may be waived, only in writing duly executed and
delivered by Employee and Emeritus.

 
14.  
Survival.  The provisions of Sections 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16,
17, 18 and 19 will survive any termination of this Agreement.

 
15.  
Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the laws of the State of
Washington.

 
16.  
Notices.  Any notices, consents or other communication required hereunder shall
be in writing and shall be sufficiently given only if sent by overnight courier
(such as Federal Express) or by registered or certified mail (return receipt
requested), postage prepaid, or by facsimile or by e-mail addressed as follows
(or to such other address or addresses as may hereafter be furnished in writing
by notices similarly given by one Party to the other):

 
To Employee:

 
Granger Cobb
42 Tappan Lane
Orinda, CA  94563
E-mail:  granger.cobb@sslusa.com





 
12

--------------------------------------------------------------------------------

 







To the Company or the Board:


EMERITUS CORPORATION
3131 Elliott Avenue, Suite 500
Seattle, Washington 98121
Attn: Daniel R. Baty


17.  
Counterparts.  This Agreement may be executed in two or more original
counterparts, each of which shall constitute one and the same instrument.  Only
one such counterpart signed by the Party against whom enforceability is sought
needs to be produced to evidence the existence of the Agreement.  Signatures may
be exchanged by telecopy, with original signatures to follow.  Each party to
this Agreement agrees to be bound by its/his own telecopied signature and to
accept the telecopied signature of the other Party to this Agreement.

 
18.  
Severability.  The various provisions of the Agreement are severable from each
other and from the rest of this Agreement, and, in the event any part of this
Agreement is held to be invalid or unenforceable by a court or otherwise, the
remainder of this Agreement shall be fully effective, operative and enforceable.

 
19.  
Disputes; Attorneys’ Fees.  Except as otherwise provided in the last sentence
hereof, the Parties agree that any claim, controversy or dispute arising out of,
in connection with, related to or regarding the subject matter hereof
(“Dispute(s)”) shall be resolved by arbitration (“Arbitration”) conducted by a
single arbitrator engaged in the practice of law (the “Arbitrator”) under the
Employment Arbitration Rules (the “EAR”) of the American Arbitration Association
(“AAA”).  The Federal Arbitration Act, 9 U.S.C., Sections 1-16, not state law,
shall govern all Arbitration proceedings instituted hereunder.  The Arbitrator’s
award or ruling with respect to any Dispute shall be final, binding and
nonappealable and may be entered in any court having jurisdiction thereof.  Each
Party shall bear its own costs and attorneys’ fees of the Arbitration
proceeding; provided, however, that, in addition to any damages awarded by the
Arbitrator, the substantially prevailing Party in the Dispute (as determined by
the Arbitrator) shall be entitled to receive from the other Party its/his
reasonable attorneys’ fees and out-of-pocket costs.  The laws of the State of
Washington shall govern the construction and interpretation of this Agreement,
and any Arbitration hereunder shall be conducted in Seattle, Washington.  It is
expressly agreed that a Party may seek injunctive relief in the case of any
dispute in Arbitration or in an appropriate court of law or equity, at the sole
discretion of such Party.

 
20.  
Assignment.  Except as herein expressly provided, the respective rights and
obligations of the Employee and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Employee and the Company and their permitted successors or assigns.  Nothing
herein expressed or implied is intended to

 

 
13

--------------------------------------------------------------------------------

 

confer on any person other than the parties hereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
 
21.  
Waiver.  No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

 


 
[Signature Pages to Follow]
 

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth by their respective signatures:
 
Emeritus:
 


 
EMERITUS CORPORATION
 


 


 
By:           /s/  Daniel R.
Baty                                                                
 
Name:      Daniel R. Baty
 
Title:        Chairman and Co-CEO
 
Employee:
 


 


 
By:           /s/  Granger
Cobb                                                                
 
Granger Cobb
 





 
15

--------------------------------------------------------------------------------

 
